                                                                             on
                                                                                                                  ILE)
                                                                                               m CLE m. OFf                                    :i:
                                                                             a                                     IS'


                                                                                                                                               o
                                                                                                    J&«11 OS PHfi 13
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 1 of 17




                                                                              i                               c    >      </i
                                                                  c
                                                                                               u.   i. dST     'Rtcr C&         JRjl       f
                                                                                                    m         CTP                • •/)
                                                                                                                    o
                                                                              o
                                                                                                        >J         M
                                                                                                        d
                                                                                                        -i
                                                                                                                          'C
                                                                                                        "2                                     ij-
                                                                                                                          H
                                                                                                         e-        CL       K
                                                                             VJ
                                                                                                         2
                                                                                                                         1^        c/
                                                                                                                                                        •<\
                                                                                                                         r^
                                                                                                                          'iX
                                                                                                                                                        1^
                                                                                                                          Z:                   ii-
                                                                                                                                                      Cm:-
                                                                                                                   cj
                                                                                                        lu                           li
                                                                                                        .J
                                                                                                                   <b     2;     O
                                                                                                        II                "2                          iX
                                                                                                                          -£
                                                                                                        eg                C^
                                                                       ti-                                                                     i;
                                                                                                                                  -<           [fci
                                                                      63
                                                                       </
                                                                                                    H
                                                                                           e            t/i                        •>
                                                                              7
                                                                                                                                c^
                                                                                                        <t.        3
                                                                                                        c
                                                                                                                   •<                li-
                                                                                  C/Ti                                             cj.
                                                                                                        I'         0     J>-         /-'
                                                                       P              a                            1      •2       ct
                                                                      12
                                                                                          «                        iS^
                                                                                                                                           C
                                                                                                                                               a
                                                                                  2
                                                                                          <7
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 2 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 3 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 4 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 5 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 6 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 7 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 8 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 9 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 10 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 11 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 12 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 13 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 14 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 15 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 16 of 17
Case 1:16-cr-10305-NMG Document 384 Filed 01/10/19 Page 17 of 17
